     Case 4:21-cv-05059-TOR    ECF No. 74    filed 06/08/21   PageID.1090 Page 1 of 2




 1       CANDIE M. DIBBLE, WSBA #42279
         Assistant Attorney General
 2       Office of the Attorney General
 3       Corrections Division
         1116 West Riverside Avenue, Suite 100
 4       Spokane, WA 99201-1106
         (509) 456-3123
 5
 6
 7
 8
                                                                 Honorable Thomas O. Rice
 9
                            UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF WASHINGTON
11      JOHN DOE 1; JOHN DOE 2; JANE                    NO. 4:21-cv-05059-TOR
12      DOE 1; JANE DOE 2; JANE DOE 3;
        and all persons similarly situated,             DEFENDANTS’ RESPONSE TO
13                                                      PLAINTIFFS’ PROPOSAL:
                                      Plaintiffs,       NOTICE TO CLASS MEMBERS
14
                  v.
15
16      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS;
17      STEPHEN SINCLAIR,

18                                  Defendants,
                  and
19

20      BONNEVILLE INTERNATIONAL,
        THE MCCLATCHY COMPANY, and
21      ANDREA KELLY,
22                            Interested Parties.

        DEFENDANTS’ RESPONSE TO                     1           ATTORNEY GENERAL OF WASHINGTON
                                                                         Corrections Division
        PLAINTIFFS’ PROPOSAL: NOTICE TO                           1116 West Riverside Avenue, Suite 100
        CLASS MEMBERS                                                  Spokane, WA 99201-1106
        NO. 4:21-cv-05059-TOR                                                (509) 456-3123
     Case 4:21-cv-05059-TOR     ECF No. 74    filed 06/08/21   PageID.1091 Page 2 of 2




 1            The Defendants respectfully respond to Plaintiffs’ proposal of notice to class

 2      members. ECF No. 73.

 3                                           RESPONSE

 4            Plaintiffs argue that notice to the proposed class members is unnecessary

 5      because they are unable to opt out and that their identity is known to the Defendants.

 6      While the identity of the current inmates who voluntarily request their transgender

 7      status be maintained by the Department, the same cannot be said for the Plaintiffs’

 8      other proposed class of inmates no longer in Department custody. As noted in the

 9      Defendants’ previous pleadings, they maintain an “active” spreadsheet with current

10      data of inmates who voluntarily provide their transgender status. ECF No. 33 at 4-5.

11      The Defendants do not have all identifying information related to formerly

12      incarcerated inmates who voluntarily, or involuntarily, had their transgender status

13      documented. Therefore, it would be necessary to publish notice through some means

14      other than posting in the prisons, to the later proposed sub class members.

15            RESPECTFULLY SUBMITTED this 8th day of June, 2021.

16                                               ROBERT W. FERGUSON
                                                 Attorney General
17                                               s/ Candie M. Dibble
18                                               CANDIE M. DIBBLE
                                                 WSBA #42279
19                                               Assistant Attorney General
                                                 Corrections Division
20                                               1116 West Riverside Avenue, Suite 100
                                                 Spokane, WA 99201-1106
21                                               (509) 456-3123
22                                               Candie.Dibble@atg.wa.gov


        DEFENDANTS’ RESPONSE TO                     2            ATTORNEY GENERAL OF WASHINGTON
                                                                          Corrections Division
        PLAINTIFFS’ PROPOSAL: NOTICE TO                            1116 West Riverside Avenue, Suite 100
        CLASS MEMBERS                                                   Spokane, WA 99201-1106
        NO. 4:21-cv-05059-TOR                                                 (509) 456-3123
